Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Action Is Final, Necessitated by Amendment
Applicants' response to the Non-Final Office Action mailed 07 April 2022, has been entered and the Remarks therein, filed 07 July 2022, are fully considered here.
This action is a Final Office Action, based on new grounds under 35 U.S.C. §112(a), 35 U.S.C. §112(b), and 35 U.S.C. §103 over Gay et al. in view of Vaajasaari et al., and Choudhary et al., necessitated by Applicants’ amendment received 07 July 2022, specifically, amended claim 2, and new claims 9-12. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Status of Claims
	Claims 2-12 are pending.
Claims 2-12 are rejected.
Claims 9, 11 and 12 are objected to. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application discloses and claims only subject matter disclosed in prior application no. 15/539,473, 06/23/2017, which is a 371 of PCT/IL2015/051269, filed 12/30/2015, which claims benefit of 62/195,309, 07/22/2015, and claims benefit of 62/116,972, 02/17/2015, and claims benefit of 62/097,753, 12/30/2014, and names of the inventor or at least one joint inventor named in the prior application. (The specifications filed with applications 17/546,011 and 15/539,473 appear to be the same; i.e., instant application 17/546,011 does not appear to include any subject matter which would constitute new matter (MPEP 201.07).) Accordingly, this application constitutes a continuation.  Applicant has claimed the benefit of the filing date of the prior application, and designates the instant application as a "CON" of 15/539,473.
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).
 Claims 2-8 have the effective filing date of 30 December 2014.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07 July 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

It is noted that the information disclosure statements (IDS) and/or the references cited therein (in whole or in part) had been submitted in parent Application No. 15/539,473.


Claim Objections
The objections to claims 2, 3, 5 and 6, in the Non-Final Office Action mailed 07 April 2022, are withdrawn in view of Applicants' amendment received 07 July 2022, in which the cited claims were amended.

Claims 9, 11 and 12 are objected to because of the following informalities:

Claim 9 recites: “…, wherein the population of RPE cells are in suspension”, which should read:  “…, wherein the population of RPE cells is in suspension.”
Claims 11 and 12 recite the term “transepithelial”. For the purpose of claim language consistency, the term should read “trans-epithelial”, per claim 2.
(Alternatively, claim 2 could be amended to read “transepithelial”.)
Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112
35 U.S.C. § 112(a)
	The rejection of Claims 2-8 under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, in the Non-Final Office Action mailed 07 April 2022, is withdrawn in view of Applicants' amendment received 07 July 2022, in which the cited claim was amended.

The following is a quotation of the first paragraph of 35 U.S.C. §112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. §112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

35 U.S.C. §112(a)  and pre-AIA  35 U.S.C. §112, first paragraph require that the specification include the following (MPEP 2161 (I)):
(A) A written description of the invention; 
(B) The manner and process of making and using the invention (the enablement requirement); and 
(C) The best mode contemplated by the inventor of carrying out his invention. 


Claims 2-12 are rejected under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contain(s) subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
[Claim 3-12 are dependent on claim 2, contain all of the limitations of claim 2, and, therefore, are rejected for the same reason.]
[This rejection cited in view of Applicant’s amendment.]

Claim 2 recites: “…, and wherein the trans-epithelial electrical resistance of the population of cells in a monolayer is greater than 100 ohms*cm2;…”
Claims 11 and 12 also recite the term ‘ohms*cm2’.

However, there is no support in the original disclosure nor in the originally-filed claims for cells having a trans-epithelial electrical resistance (TEER) measured in ohms*cm2 units.
For example, the specification recites: “…, wherein the trans-epithelial electrical resistance of the population of cells is greater than 100 ohms” (originally-filed specification, pg. 2, para. 3); and “OpRegen® drug product cells post thawing that were each cultured for 14 days on 12-well plate and then cultured for 3 weeks on a Transwell (as per AM-RPE-15) and demonstrated TEER of 355Ω. and 505Ω, respectively” (pg. 69, para. 6).

To overcome this rejection, Applicant may attempt to demonstrate (by means of
argument or evidence) that the original disclosure establishes that he or she was in
possession of the amended claims, the claims may be amended to recite TEER units
that are supported by the specification or the claims reciting the term ‘ohms*cm2’ may be canceled.

35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-12 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
[Claims 3-12 are dependent on claim 2, contain the limitations of claim 2, and, therefore, are rejected for the same reason.]
[This rejection cited in view of Applicant’s amendment.]

Claims 2-12 are indefinite because the metes and bounds of the claimed subject matter are not clear.

Claim 2 recites: “…, and wherein the trans-epithelial electrical resistance of the population of cells in a monolayer is greater than 100 ohms*cm2;…”
Claims 11 and 12 also recite the term ‘ohms*cm2’.

However, it is not clear what is meant by the term ‘ohms*cm2’; i.e., it is not clear what the asterisk means within the context of the term. Typically, as a mathematics symbol the asterisk is used to indicate the operation of multiplication. The specification does not recite the term ‘ohms*cm2’ as a measurement for trans-epithelial electrical resistance (TEER). Vaajasaari et al. (on the record; cited in the 103 rejection below) teaches “…primary and immortalized RPE cell lines reaching 206 Ωcm2 and 100Ωcm2, respectively” (pg. 572, column 2, para. 1). Zhang et al. ((2015) Molec. Med. Rep. 11: 1327-1377 (provided here and cited in the 103 rejection below)) shows measurement of TEER in Ω/cm2 units (pg. 1375, Fig. 3 legend and y-axes).
For the purpose of compact prosecution the term will be interpreted to mean ohm per cm2; i.e. as a ratio relationship.
Prior art will be applied according to this interpretation.

Claim Rejections - 35 U.S.C. § 103
The rejection of Claims 2 and 4-8 under 35 U.S.C. §103 as being unpatentable over Gay et al. in view of Vaajasaari et al., Choudhary et al., and Yin et al., in the Non-Final Office Action mailed 07 April 2022, is withdrawn in view of Applicants' amendment received 07 July 2022. 
The rejection of Claim 3 under 35 U.S.C. §103 as being unpatentable over Gay et al. in view of Vaajasaari et al., Choudhary et al., and Yin et al., as applied to claims 2 and 4-8 above, and further in view of Skeie et al., Elliot et al., R&D Systems, and Shi et al., in the Non-Final Office Action mailed 07 April 2022, is withdrawn in view of Applicants' amendment received 07 July 2022.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 2 and 4-11 are rejected under 35 U.S.C. §103 as being unpatentable over Gay et al. (U.S. Patent Application Publication No. 2013/0195806 A1) in view of Vaajasaari et al. ((2011) Molec. Vision 17: 558-575), and Choudhary et al. (International Patent Application Publication No. WO 2015/087231 A1; Intl. Pub. Date: 18 June 2015; Effective Filing Date: 11 December 2013).
[All references cited in the Non-Final Office Action mailed 07 April 2022.]
[This rejection cited in view of Applicant’s amendment.]

Gay et al. addresses some of the limitations of claims 2 and 4, and the limitations of claims 5, 6, 7 and 8.
Regarding claims 2, 6 and 7, Gay et al. shows pharmaceutical compositions comprising a plurality of retinal pigment epithelial (RPE) cells; and a pharmaceutically acceptable carrier (pg. 2, para. [0016]).  Methods are described of producing hESC (human embryonic stem cell)-derived RPE cell populations having advantageous characteristics. The results demonstrate that in addition to producing an unlimited number of healthy "young" RPE cells with potentially reduced immunogenicity, the stage of in vitro differentiation can be controlled at the cellular and molecular level to ensure safety, identity, purity, and potency before transplantation into patients (pg. 9, para. [0101]). Once RPE cell confluence was established, the cells redifferentiated into a monolayer of polygonal cuboidal pigmented epithelium (pg. 31, cont. para. [0326] [Claim 2- A composition comprising: (i) a population of retinal pigment epithelium (RPE) cells, cells in a monolayer] [Claims 6 and 7- the RPE cell population, as product-by-process]).
A method of treatment of a retinal degenerative condition is provided, comprising administering a pharmaceutical preparation comprising administering the RPE cells of a composition or kit, a pharmaceutical preparation or manufactured according to the method as described, to the eye of a subject in need thereof in an amount effective to treat said retinal degenerative condition (pg. 6, para. [0070] [Claim 2 (intended use)- for the treatment of retinal degenerative diseases]). 
RPE cells may have substantially the same expression of RPE65, PEDF, CRALBP,
and bestrophin as a natural human RPE cell (pg. 14, para. [0157] [Claim 2- cells express cellular retinaldehyde binding protein (CRALBP)].
Further regarding claim 2, and regarding claim 8, the RPE cells may be formulated with a pharmaceutically acceptable carrier. Pharmaceutical preparations suitable for administration may comprise the RPE cells, in combination with one or more pharmaceutically acceptable sterile isotonic aqueous or nonaqueous solutions including, e.g., balanced salt solution (BSS) (pg. 25, para. [0256]). The RPE cells may be contained in a cryopreservation medium. Said cryopreservation medium may comprise one or more reagents, including DMSO (dimethyl sulfoxide) between about 5% and about 50% DMSO (pg. 4, para. [0043] [Claim 2- (ii) a cryopreservation medium comprising dimethyl sulfoxide (DMSO)] [Claim 8- the concentration of DMSO is about 3% to about 11%]).
 Regarding claim 4, in an exemplary embodiment, no more than about one cell per million cells and optionally no more than two cells per nine million cells in said pharmaceutical composition may be positive for both OCT-4 and alkaline phosphatase (AP) expression (pg. 3, para. [0023]). The RPE cells may not express ES (embryonic stem) cell markers. For example, the RPE cells may substantially lack expression of ES cell markers including but not limited to tumor rejection antigen (TRA)-1-60 (pg. 20, para. [0218] [Claim 4- the number of Oct4+ cells in the cell population is below 1:250,000, the number of TRA-1-60+ cells is low]).
Regarding claim 5, at least 50%, at least 60%, at least 70%, or at least 80% of the cells in said pharmaceutical composition may be bestrophin+ (pg. 2, para. [0022]). Bestrophin, PAX-6 and ZO-1 immunostaining was performed on 3 week old cultures (pg. 7, para. [0079] [Claim 5- (i) at least 80% of the cells in the cell population express Bestrophin 1 as measured by immunostaining]). 

It is noted that claims 6 and 7 are interpreted as containing product-by-process language. Claim 6 contains product-by-process language, and claim 7 depends on claim 6 and further describes the process. 
The determination of patentability will be based on the cited product only; i.e., the method will be considered only in the context of how said method has affected the product in terms of its characteristics or properties. The specifics of the actual method step(s) do not contribute to the determination of patentability of said product.
MPEP 2113 states:  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Although claims 6 and 7 are being examined as product-by-process claims, it is noted that Gay et al. further teaches that the culture media may be supplemented with one or more factors or agents. Growth factors that may be used include, for
example, activin A (pg. 23, para. [0242] thru [0243]).  In addition, Vaajasaari et al. (cited below) shows that RPE differentiation efficiency has been recently enhanced with a prolonged culture period and cell culture supplements. Studied supplements minimally include: nicotinamide (NIC) and Activin A (pg. 559, column 1, para. 3). Activin A is a known inducer of RPE cell fate (pg. 572, column 2, para. 2). 
 
	Gay does not show: 1) at least 95% of the cells express cellular retinaldehyde binding protein (CRALBP) [Claim 2]; 2) at least 95% of the cells co-express premelanosome protein (PMEL17) and cellular retinaldehyde binding protein (CRALBP) [Claim 2]; 3) the trans-epithelial electrical resistance of the population of cells is
greater than 100 or 150 ohms/cm2 [Claims 2 and 11]; 4) the number of TRA-1-60+ cells in the cell population is below 1:250,000 [Claim 4]; and 5) the population of RPE cells is in suspension, including a single cell suspension [Claims 9 and 10].

Vaajasaari et al. addresses some of the limitations of claims 2, and the limitations of claim 11.
Vaajasaari et al. shows the production of functional retinal pigment epithelium (RPE) cells from human embryonic (hESCs) and human induced pluripotent stem cells (hiPSCs) in defined and xeno-free conditions (pg. 558, Abstract, Purpose [nexus to Gay et al.] [a population of retinal pigment epithelium (RPE) cells consisting essentially of in vitro generated human RPE cells]). In the search for a more comprehensive therapy for AMD (age-related macular degeneration), several cell sources for cell transplantation and tissue engineering have been considered as the most promising candidates (pg. 558, column 2, lines 12-14). Human pluripotent stem cells may serve as an unlimited supply of RPE cells for transplantation (pg. 559, column 1, para. 2 [nexus to Gay et al.] [RPE cells for the treatment of retinal degeneration diseases]).
Regarding claim 2, gene expression of the differentiating (RPE) cells was analyzed by RT-PCR (Table 4) (pg. 566, column 1, para. 1 and Table 4). The RPE cell markers premelanosome protein (PMEL) and PEDF were expressed early during the differentiation process (pg. 570, column 2, para. 2 and Table 4 [Claim 2- the RPE cells express premelanosome protein (PMEL)]). Isolated cells expressed proteins typical of functional RPE, including CRALBP, which was analyzed by immunostaining (pg. 567, column 1, last para.). Figure 7 shows immunostaining results of differentiating RPE cells. Panel 7B shows CRALBP staining (pg. 571, Fig. 7B [nexus to Gay et al.] [the RPE cells express CRALBP]). Cells are positive for CRALBP and bestrophin which are important for the functionality of RPE cells (pg. 570, column 1, para. 2 [nexus to Gay et al.] [the RPE cells express bestrophin]). 
Further regarding claim 2, and regarding claim 11, in the culturing process, the putative hESC-RPE cells reached TEER (trans-epithelial electrical resistance) values of 310 Ωcm2 (pg. 572, column 2, para. 2 [Claim 2- the trans-epithelial electrical resistance of the population of cells in a monolayer >100 ohms/cm2] [Claim 11- the transepithelial electrical resistance of the population of cells in a monolayer >150 ohms/cm2]).
	
Choudhary et al. addresses the limitations of claims 9 and 10, and provides information that would have led one of ordinary skill in the art to have expected that at least 95% of the population of RPE cells would express CRALBP and PMEL17, by way of addressing the limitations of claim 2.
Choudhary et al. also provides information that would have led one of ordinary skill in the art to have expected that the number of TRA-1-60+ cells in a population of RPE cells would be below 1:250,00, by way of addressing the limitations of claim 4.
Choudhary et al. shows methods for producing retinal pigment epithelial (RPE) cells from pluripotent cells (pg. 1, lines 5-6 [nexus to Gay et al. and Vaajasaari et al.] [producing RPE cells from pluripotent (stem) cells]).
Regarding claim 2, in a preferred embodiment, the RPE cell has a cobblestone morphology, is pigmented and expresses at least two of MITF, PMEL17, CRALBP, MERTK, BEST1 and ZO-1 and secretes VEGF and PEDF (pg. 12, lines 1-7 [Claim 2- the RPE cells co-express PMEL17 and CRALBP] [nexus to Vaajasaari et al.] [RPE cells co-express PMEL and CRALBP]).
Cells were maintained in culture for 14 days. The resulting cells were characterized by testing for RPE markers (minimally, PMEL17 and CRALBP) by immunocytochemistry and qPCR. More than 90% of the cells expressed the RPE marker PMEL17 (pg. 30, lines 30-33). Figures 6 and 7 show that expression of PMEL17 was close to 100% under almost all seeding densities (pg. 4, lines 21-26 and Figs. 6 and 7, top graph [Claim 2- at least 95% of the cells express PMEL17]). Quantification for PMEL17 and CRALBP immunostaining at 15 days post replating and maintained under specific culture conditions, showed greater than 70% expression of both markers (Figure 8C) (pg. 36, lines 8-23 and Fig. 8C [Claim 2- at least 95% of the cells express PMEL17 and CRALBP]).
	Regarding claim 4, flow cytometry was performed on all samples for CD59 and TRA-1-60, which are markers of pluripotent ES (embryonic stem) cells. Table 5 shows that none of the RPE cells screened exhibited the TRA-1-60 cell marker, by immunostaining (pg. 46, lines 10-12 and pg. 46, Table 5 [Claim 4- the number of TRA-1-60+ cells in the cell population is below 1:250,000]).
	Regarding claims 9 and 10, in some embodiments, some steps of the disclosed methods may be performed in a three dimensional culture under non-adhesion conditions, such as suspension culture. In suspension culture, a majority of cells freely float as single cells, cell clusters and or as cell aggregates in a liquid medium (pg. 21, lines 20-23 [Claim 9- the RPE cells are in suspension] [Claim 10- the RPE cells are in a single cell suspension]).

	Choudhary et al. further teaches that, in some embodiments, the RPE cell does not express Oct4 (pg. 11, line 29 [nexus to Gay et al.] [the number of Oct4+ cells in the cell population is below 1:250,000]). 

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the composition comprising a population of cells consisting essentially of in vitro generated retinal pigment epithelial (RPE) cells which express CRALBP, as shown by Gay et al., by culturing the cells so that at least 95% of the RPE cells co-express PMEL17 and CRALBP or by screening and isolating RPE cells so that at least 95% of the cells co-express PMEL17 and CRALBP [Claim 2], with a reasonable expectation of success. First, Vaajasaari et al. shows immunocytostaining of differentiated RPE cells for CRALBP using anti-CRALBP antibody (pg. 565, Fig. 3, panels A & D; pg. 571, Fig. 7, panel B), which exhibits (although not quantitatively measured) extensive staining of anti-CRALBP shown in the figures. Therefore, one of ordinary skill in the art could select any number of cells in a screening of differentiated RPE cells such that at least 95% of said cells expressed CRALBP (MPEP 2143 (I)(G) and MPEP 2144.05 (II)(A)). 
Secondly, Choudhary et al. shows a population of RPE cells which expresses at least two RPE cell markers, including PMEL17 and CRALBP, and also shows that the cells can have varying levels of, e.g., PMEL17, depending on the culture conditions utilized (e.g., >90% in one embodiment (pg. 30, lines 32-33) and >70% in another embodiment (pg. 36, lines 20-21)). Therefore, one of ordinary skill in the art of cell cultivation and differentiation would understand that culture conditions could be optimized in order to recover RPE cells with a specific cell marker phenotype and specific expression levels of said cell marker, e.g., at least 95% of cells expressing PMEL17 and CRALBP (MPEP 2144.05 (II)). 
In summary, given that PMEL17 and CRALBP are genes/proteins that are highly expressed in differentiated RPE cells as known RPE cell markers, as shown by Gay et al., Vaajasaari et al. and/or Choudhary et al., one of ordinary skill in the art would be able to culture RPE cells and/or screen differentiated RPE cells in order to identify and isolate at least 95% of a cell population which co-expresses PMEL17 and CRALBP (MPEP 2143 (I)(A) and MPEP 2144 (I)). 
One of ordinary skill in the art would have been motivated to have made that modification, because both Vaajasaari et al. and Choudhary et al. teach that: 1) CRALBP and PMEL17 are cell markers that are typically used to identify RPE cells, because naturally occurring RPE cells express, minimally, CRALBP and PMEL17; and 2) CRALBP is important for the functionality of retinal pigment epithelium (Vaajasaari et al., pg. 570, column 1, para. 2). Therefore, one of ordinary skill in the art of cell-based therapeutics would be motivated to ensure that RPE cells, which are produced for a therapeutic application, exhibit an optimal level of those cell markers that are indicative of the cells’ identity and proper functioning in the context of providing an optimized restorative epithelium.
It would have been further obvious to have prepared a population of RPE cells in a monolayer that exhibits a trans-epithelial electrical resistance of the population of cells is greater than 100 or 150 ohms*cm2 [Claims 2 and 11], with a reasonable expectation of success, because Vaajasaari et al. shows that hESC-RPE cells reached TEER (trans-epithelial electrical resistance) values of 310 Ωcm2 (MPEP 2143 (I)(G). In addition, TEER is a measurement reflecting the integrity of the tight junctions formed between RPE cells. Therefore, one of ordinary skill in the art would have understood that TEER could only be determined if the RPE cells are grown in cell culture as a monolayer (MPEP 2144 (I)).
It would have been further obvious to have expected that the number of Oct4+TRA-1-60+ cells in the RPE cell population would be below 1:250,000 [Claim 4], with a reasonable expectation of success, because Gay et al. shows RPE cell populations which contained no more than about one Oct4+ cell per million RPE cells, and Choudhary et al. shows that no TRA-1-60+ cells could be identified in a population of screened RPE cells, and that a preferred population of RPE cells contains no Oct4+ cells (MPEP 2143 (I)(A)). In addition, Gay et al. and Choudhary et al. teach that Oct4+ and TRA-1-60+ are cell markers indicative of undifferentiated stem cells (e.g., embryonic or pluripotent stem cells). As undifferentiated stem cell markers one of ordinary skill in the art would not expect to identify cells in a population of differentiated RPE cells which would express either of these cell markers (MPEP 2144 (I)).
One of ordinary skill in the art would have been motivated to have made that modification, because as a potential administered therapeutic, one of ordinary skill in the art would be motivated to administer fully differentiated RPE cells, e.g., to treat a retinal degenerative disease, which are not “contaminated” with undifferentiated stem cells, in which treatment of the disease requires fully differentiated RPE cells as an optimized and efficacious treatment.
It would have been further obvious to have prepared a population of RPE cells in suspension, including single cell suspension [Claims 9 and 10], with a reasonable expectation of success, because Choudhary et al. shows a population of RPE cells may be prepared as a suspension, including a single cell suspension (MPEP 2143 (I)(G)).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claim 3 is rejected under 35 U.S.C. §103 as being unpatentable over Gay et al. in view of Vaajasaari et al., and Choudhary et al., as applied to claims 2 and 4-11  above, and further in view of Skeie et al. ((2011) Molec. Vision 17: 576-582), Elliot et al. ((2006) Invest. Ophthalmol. Vis. Sci. 47(4): 1696-1702; NIH Public Access page numbering 1-17), R&D Systems ((1999) Interleukin 6. Datasheet [online]), and Shi et al. ((2008) Invest. Ophthalmol. Vis. Sci. 49(10): 4620-4630; NIH Public Access page numbering 1-23).
[All references cited in the Non-Final Office Action mailed 07 April 2022.]

Gay et al. in view of Vaajasaari et al., and Choudhary et al., as applied to claims 2 and 4-11 above, do not show: 1) the cells of the population secrete each of angiogenin, TIMP2, sgp130, and sTNF-R1 [Claim 3].

Skeie et al. addresses some of the limitations of claim 3.
Regarding claim 3, Skeie et al. shows that the expression of angiogenin in the human retina and retinal pigment epithelium (RPD)-choroid was determined using reverse-transcription  (RT)-PCR and immunoblotting. Angiogenin was synthesized by the human choroid and retina and localized to normal and pathologic vasculature (pg. 576, Abstract- Methods and Results [Claim 3- angiogenin] [nexus to Gay et al., Vaajasaari et al. and Choudhary et al.] [RPE cells]).

Elliot et al. addresses some of the limitations of claim 3.
Regarding claim 3, Elliot et al. shows the impact of oxidant injury on RPE cells with regard to the interaction of MMP-2, MMP-14 and tissue inhibitor of metalloproteinases (TIMP)-2. Human GFP-RPE cells were oxidant injured, and supernatants and cell lysates collected for analysis of TIMP-2 activity. Transient injury resulted in a decrease of both MMP-14 and TIMP-2 activity and protein (pg. 1, Abstract- Purpose, Methods & Results [Claim 3- TIMP-2] [nexus to Gay et al., Vaajasaari et al. and Choudhary et al.] [RPE cells]).

R&D Systems addresses some of the limitations of claim 3.
Regarding claim 3, R&D Systems states that gp130 (or glycoprotein 130) is the signal transducing subunit of the functional IL-6 receptor (IL-6 R) complex. In the blood of normal individuals, soluble gp130 (sgp130) exists at concentrations approaching 400ng/mL. sgp130 functions as a down-regulator of IL-6 activity, something that is consistent with the observation that the transmembrane region of gp130 is necessary for full IL-6 signaling. Numerous cell types are responsive to IL-6 suggesting that gp130 is widely expressed. Cells known to express IL-6 include retinal pigment cells (pg. 1, para. 4 thru pg. 2, para. 2 [Claim 3- sgp130] [nexus to Gay et al., Vaajasaari et al. and Choudhary et al.] [RPE cells]).

	Shi et al. addresses some of the limitations of claim 3.
	Regarding claim 3, Shi et al. shows the examination of the physiological responses of human fetal retinal pigment epithelia (hfRPE) after polarized activation of proinflammatory cytokine receptors (pg. 1, Abstract- Purpose & Results [nexus to Gay et al., Vaajasaari et al. and Choudhary et al.] [RPE cells]). The presence and location of corresponding apical and basolateral membrane cognate receptors were confirmed. TNFR1 expression was confirmed by Western blot in hfRPE (pg. 4, para. 3 [Claim 3- sTNF-R1]).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have recognized that the population of RPE cells comprising in vitro generated retinal pigment epithelial (RPE) cells, at least 95% of which co-express PMEL17 and CRALBP, as shown by Gay et al. in view of Vaajasaari et al., and Choudhary et al., as applied to claims 2 and 4-11 above, to secrete angiogenin, as shown by Skeie et al.; TIMP-2, as shown by Elliot et al.; sgp130, as shown by R&D Systems; and sTNF-R1, as shown by Shi et al., with a reasonable expectation of success, because Skeie et al., Elliot et al., R&D Systems, and Shi et al. all show that these compounds/factors/receptors can be found or would be expected to be found in or on RPE cells (MPEP 2143 (I)(A)). For example, R&D Systems teaches that retinal pigment cells express IL-6, and teaches that sgp130 functions in the presence of IL-6 (i.e., as a downregulator of IL-6 activity). Therefore, one of ordinary skill in the art would expect RPE cells to express sgp130 (MPEP 2143 (I)(A) and MPEP 2144(I)).
One of ordinary skill in the art would have been motivated to have made those modifications, because detection of several different RPE cell-specific markers or RPE-specific cell-secreted proteins would aid in verifying the identification of a population of RPE cells. In addition, one of ordinary skill in the art of cell-based therapeutics would be motivated to ensure that RPE cells, which are produced for therapeutic application, exhibit an optimal level of those cell markers that are indicative of the cells’ proper identity and functioning in the context of providing an optimized restorative epithelium.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Claim 12 is rejected under 35 U.S.C. §103 as being unpatentable over Gay et al. in view of Vaajasaari et al., and Choudhary et al., as applied to claims 2 and 4-11  above, and further in view of Zhang et al. ((2015; Epublished 2014 Oct. 31) Molec. Med. Rep. 11: 1372-1377).
[This rejection cited in view of Applicant’s amendment.]

Gay et al. in view of Vaajasaari et al., and Choudhary et al., as applied to claims 2 and 4-11 above, do not show: 1) the transepithelial electrical resistance of the population of cells in a monolayer is greater than 500 ohms/cm2 after three weeks of culture [Claim 12].

Zhang et al. addresses the limitations of claim 12.
Zhang et al. shows a study designed to investigate whether escin exhibits synergistic protective effects against blood‐retinal barrier (BRB) breakdown when combined with glucocorticoid (GC) in an in vitro monolayer BRB model, based on retinal pigment epithelial (RPE) cells (pg. 1372, column 1, Abstract). That is, the study is designed to investigate whether a combination of escin and GCs could produce synergistic protective effects against BRB breakdown in retinal pigment epithelial (RPE) cells (pg. 1372, column 2, last para.) ARPE‐19 cells were cultured in 5 ml complete medium dishes (pg. 1373, column 1, para. 2 [nexus to Gay and Vaajasaari et al.] [cultivation of RPE cells]).
Regarding claim 12, the barrier properties were assessed by daily TEER measurements. TEER was not stable until ~2-3 weeks and in vitro BRB models were established (pg. 1373, column 2, lines 7-9). Figure 2 shows the effect of different concentrations of escin and triamcinolone acetonide (TA) and TEER of retinal pigment epithelial cells (ARPE-19) (pg. 1374, Fig. 2 legend). Figure 2 shows that the TEER (in ohm/cm2) is greater than 500 ohm/cm2, for control ARPE-19 cells, and for ARPE-19 cells which have been cultured in vascular endothelial growth factor (VEGF) and TA (1μmol/l). The data show a comparison of ARPE-19 cells grown in VEGF alone, and VEGF in the presence of 0.01, 0.1 or 1.0 μmol/l TA (pg. 1374, Figure 2 [Claim 12- the transepithelial electrical resistance of the population of cells in a monolayer is greater than 500 ohms/cm2 after three weeks of culture]).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have recognized that the population of retinal pigment epithelium (RPE) cells, as shown by Gay et al. in view of Vaajasaari et al., and Choudhary et al., as applied to claims 2 and 4-11 above, would have a trans-epithelial electrical resistance (TEER) that is greater than 500 ohms/cm2 after three weeks of culture [Claim 12], as shown by Zhang et al., with a reasonable expectation of success, because Zhang et al. shows that RPE cells when in monolayer culture, which are the cells shown by Vaajasaari et al., exhibit a TEER that is greater than 500 ohms/cm2 after 2 to 3 weeks in culture (MPEP 2143 (I)(G).
In addition, Zhang et al. shows that specific culture conditions (here, the addition of triamcinolone acetonide (TA)) can affect the development of a specific TEER level in monolayer RPE cell cultures (pg. 1374, Fig. 2). Therefore, although Vaajasaari et al. does not show RPE cells with a TEER level of greater than 500 ohms/cm2 (Vaajasaari et al. shows 310 Ωcm2), one of ordinary skill in the art, in view of Zhang et al., would have considered improving the cell culture formulation so as to increase the TEER level of the described RPE cells to greater than 500 ohms/cm2 (MPEP 2143 (I)(G).
One of ordinary skill in the art would have been motivated to have made that modification, because Zhang et al. teaches that breakdown of the blood‐retinal barrier (BRB) is an early event in the pathogenesis of diabetic retinopathy. One consequence of BRB breakdown in diabetics is the accumulation of plasma protein and osmotically obliged fluid in the neural interstitium. This causes pathological retinal swelling, neuronal disorganization and vision loss (pg. 1372, column 1, last para. thru column 2, lines 1-2). That is, one of ordinary skill in the art of the treatment of diabetes or any disease affecting the integrity of the tight junction of RPE cells (which is evaluated by TEER) would be motivated to use a specific RPE population or a specific RPE cell culture medium in order to generate a(n) RPE cell population with as high a TEER value as possible, in order to maintain normal retinal function.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Response to Arguments
Applicant’s arguments, pp. 5-7, filed 07 July 2022, with respect to the prior art references cited in the 35 U.S.C. §103 rejections, have been fully considered but are moot because the arguments do not apply to the references as they are applied in the context of the current rejection, or as new grounds necessitated by Applicant’s amendment, in which claim 2 was amended, and new claims 9-12 were added.

1. Applicant remarks (pg. 5, para. 5 thru pg. 6, lines 1-2) that Gay does not teach or suggest a population of RPE cells wherein at least 95% of the cells co-express PMEL17 and CRALBP, nor does Gay mention or suggest that the RPE cells have a trans-epithelial electrical resistance of greater than 100 ohms*cm2 when in a monolayer, as presently claimed. Vaajasaari does not cure the deficiencies of Gay, alone or in combination. Vaajasaari does not mention or suggest a population of human RPE cells that are in a single cell suspension. Vaajasaari describes generation of RPE layers with a polarized epithelium and well established tight junctions. Vaajasaari also does not mention or suggest a population of cells where at least 95% of the cells co-express premelanosome protein (PMEL17) and cellular retinaldehyde binding protein (CRALBP). As such, Vaajasaari is missing multiple features of the independent claim.
However, in response to Applicant, it is well known that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Although Gay does not show all of the limitations of the claimed subject matter, the secondary references of Vaajasaari et al. and Choudhary et al. address the limitations not addressed by Gay and provide information that would have motivated one of ordinary skill in the art to have selected retinal pigment epithelial (RPE) cells which produce specific cell markers, which are inherently expressed. Gay shows CRALBP and Vaajasaari et al. and Choudhary et al. shows RPE cells which express PMEL17 and CRALBP, as well as several other cell markers. Therefore, one of ordinary skill in the art of cell sorting and isolation would use flow cytometry, for example, to isolate an optimal or desired number of RPE cells from a population that exhibit specific cell (surface) markers. In addition, Vaajasaari et al. shows RPE cells which exhibit a trans-epithelial electrical resistance (TEER) of greater than 100 or 150 ohms/cm2 when in a monolayer. The newly-cited reference of Zhang et al. shows cells (in a monolayer) with a TEER of greater than 500 ohms/cm2.

2. Applicant remarks (pg. 6, para. 1-2) that Choudhary does not correct the deficiencies of Gay or Vaajasaari alone or in any combination. Choudhary also does not mention or suggest a population of cells wherein at least 95% of the cells co-express premelanosome protein (PMEL17) and cellular retinaldehyde binding protein (CRALBP). Applicant has discovered that generating cells that express these two markers at that particular percentage is an important quality control measure for ensuring the purity of the cells, a feature that is crucial for therapeutic treatment. The present specification also shows that the present specification also shows that the physiology of cells produced by different culture methods can be vastly different. For example, a comparison of the presently claimed cells to cells produced by the method of ldelson et al. (Cell Stem Cell 5(4):396-108 (2009)) showed that cells produced by the Idelson method do not exhibit trans-epithelial electrical resistance (TEER) values of greater than 100 ohms*cm2 (Example 10 of the present specification). Likewise, the cited references use different protocols for making RPE cells and thus one of skill in the art would expect the cells to have different properties. For example, Vaajasaari does not mention or suggest transepithelial electrical resistance values that are greater than 500 ohms*cm2 after three weeks of culture, as presently specified in dependent claim 12.
However, in response to Applicant, it is noted that Table 11 presents the data generated by the RPE cells produced by Idelson et al. (2009) compared to the data generated by the instantly-claimed cells (originally-filed specification, pg. 76, Table 11). The table shows that one population of RPE cells produced via the Idelson et al. protocol were 99.91% double positive for the CRALBP+ PMEL17+ cell markers. 
On the other hand, the higher TEER levels, shown by the instantly-claimed population of RPE cells, can be attributed to their double positive CRALBP+ PMEL17+ status, which is the only physical characteristic of the cells as described in claim 2. Therefore, it is clear that some other aspect of the RPE cells (besides their CRALBP+ PMEL17+ status) is responsible for the higher TEER value shown by the instantly-claimed cell population. As pointed out by Applicant, different protocols for making RPE cells expect to result in cells with different properties. Applicant does not describe a method in claim 2. Therefore, it is clear that CRALBP+ PMEL17+ RPE cells can be recovered via other protocols (apart from those described by Applicant) that would result in a TEER level of >500ohm/cm2 when the cells are propagated in a monolayer. In addition, the newly-cited reference of Zhang et al. renders moot the argument against Vaajasaari et al.

	3. Applicant remarks (pg. 6, para. 3) that Yin does not correct the above-noted deficiencies because Yin does not mention or suggest a population of RPE cells wherein at least 95% of the cells co-express PMEL17 and CRALBP, nor that the RPE cells have a trans-epithelial electrical resistance of greater than 100 ohms*cm2 when in a monolayer, as presently claimed.
	However, in response to Applicant, this argument is moot in view of the withdrawal of the Yin et al. reference prompted by Applicant’s amendment. 

Conclusion
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651    

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631